Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered May 27, 2008, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the third degree in satisfaction of a four-count indictment alleging that he possessed and sold cocaine on multiple occasions. County Court thereafter sentenced defendant, as a second felony offender, to a prison term of five years and postrelease supervision of three years. Defendant now appeals, arguing solely that the sentence imposed was harsh and excessive.
We affirm. County Court imposed the agreed-upon sentence, which was far less than the potential maximum had defendant been convicted after trial. Moreover, given defendant’s extensive criminal history, we perceive no abuse of discretion or the existence of extraordinary circumstances that would warrant a reduction thereof in the interest of justice (see People v Thompson, 70 AD3d 1123 [2010]; People v Wallach, 35 AD3d 913, 914 [2006]).
Cardona, P.J, Mercure, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed.